Jordan, C. J.
Appellee applied to the board of commissioners of Crawford county, at its June session, 1907, for a license to sell intoxicating liquors in the town of English, in said county, as pro*718vided by §8318 Burns 1908, §6314 R. S. 1881, and tbe sections following. Appellants appeared before tbe board and remonstrated against tbe granting of a license to appellee, and moved to dismiss the application, for the reason, that it did not sufficiently describe the room in which the applicant proposed to sell intoxicating liquors. This motion was denied. There was a hearing before the board, and on the fourth day of said June session the board granted appellee a license as prayed for in his application, for the term of one year. JTrom this order appellants appealed to the Crawford Circuit Court. In the latter court they renewed their motion to strike out the application, for the same reasons that were assigned before the board of commissioners. The court sustained this motion, and thereupon appellee requested, and was granted, leave to file an amended application, which he accordingly filed. Appellants then moved-.to strike out this amended application, but this motion was denied. They also unsuccessfully moved to strike out the transcript of the in’oeeedings had before the board of commissioners. Thereupon the court remanded the cause to the board of commissioners, in order to permit appellee to secure a correction of the record by a nunc pro tunc entry, and upon a refiling in the circuit court of the complete transcript of the proceedings had before the board of commissioners there was a trial by the court and a finding in favor of appellee, and on October 8, 1907, the court rendered judgment upon its finding as follows: “It is therefore considered, ordered and adjudged by the court that the plaintiff, Charles E. Moore, is more than twenty-one years of age; that he was a resident of Sterling township, Crawford county, Indiana, more than ninety days before the time of the filing of his application for a license to sell intoxicating liquors in said township; that said Moore is a person of good moral character, and a fit person to be entrusted with the sale of intoxicating liquors; that he is not in the habit of becoming intoxicated; that the license heretofore issued by the auditor of Crawford county, Indiana, be, and the same is hereby confirmed and made valid as of the date when the same was issued, and that the plaintiff recover from the defendants his costs herein laid out and expended.”
Appellants prayed an appeal to the Supreme Court, which was granted upen their filing bond, etc. They also moved for a new trial, which was overruled.
This case and Brown v. Dicus (1909), ante, 51, are in all respects substantially alike, and as the record discloses that the license to retail intoxicating liquors, granted to appellee herein, has long since expired, therefore the questions sought to be presented in this appeal are now merely abstract or moot propositions; and, even if it could be said that there was reversible error herein, no practical results would follow from such reversal. Therefore, *719on the decision in Brown v. Dicus, supra, and authorities there cited, this appeal should be dismissed.
Appeal dismissed.